UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6681


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY ALFORENZO WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:93-cr-00084-AWA-1; 2:15-cv-00564-AWA)


Submitted:   July 28, 2016                   Decided:    August 2, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony Alforenzo Walker, Appellant Pro Se.   Randy Carl Stoker,
Assistant  United  States  Attorney, Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Tony Alforenzo Walker seeks to appeal the district court’s

order     dismissing         his     28    U.S.C.        § 2255       (2012)     motion    as

successive.         The      order    is    not      appealable       unless     a     circuit

justice     or    judge       issues       a       certificate        of     appealability.

28 U.S.C.        § 2253(c)(1)(B)            (2012).               A        certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies          this       standard         by     demonstrating          that

reasonable       jurists       would       find      that    the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural           grounds,       the      prisoner      must

demonstrate      both     that       the   dispositive           procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Walker has not made the requisite showing.                         Accordingly, we deny

a   certificate     of       appealability         and    dismiss      the     appeal.      We

dispense     with    oral       argument       because       the       facts     and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3